



Exhibit 10.5
[JAZZ PHARMACEUTICALS LETTERHEAD]


PERSONAL, PRIVATE AND CONFIDENTIAL
2 May 2016
Iain McGill




Re: Amended and Restated Change in Control Severance Terms
Dear Iain:
As was discussed with you, the Jazz Compensation Committee recently approved an
updated Executive Change in Control and Severance Benefit Plan (the “Change in
Control Plan”) that provides eligibility for severance benefits to certain
designated employees in the United States in the event of covered terminations
of employment within twelve (12) months following a Change in Control. These
updates to the Change in Control Plan included, but were not limited to,
modifications to the definition of “Cause,” broadening the definitions of “Good
Reason” and “Change in Control” in ways that provide greater protection to
Participants, and expanding the definition of “Covered Termination” to include
terminations due to disability or death. The level of severance benefits
provided under the Change in Control Plan has remained the same.
Because the Change in Control Plan does not apply to non-U.S. employees, your
employment agreement (the “Employment Agreement”) was amended previously to
provide equivalent cash severance benefits in the event of a covered termination
within twelve (12) months following a Change in Control. This was accomplished
by adding Schedule 3 to your Employment Agreement, which contains the Change in
Control severance terms. We are now proposing to amend and restate your Schedule
3 in order to incorporate the relevant updates from the Change in Control Plan
into your Change in Control severance terms. As noted above, the level of
severance benefits is unchanged. Enclosed is the proposed Amended and Restated
Schedule 3 which will entirely replace your current Schedule 3. In all other
respects, the remaining terms and conditions set forth in your Employment
Agreement are unaffected and shall continue in effect.
To accept the Amended and Restated Schedule 3, please sign and date it in the
relevant signature block at the end, and return the fully signed original to me
at your earliest convenience and by no later than 13 May 2016. Do not hesitate
to let me know if you have any questions.





--------------------------------------------------------------------------------





I wish to also take this opportunity to thank you for your valuable
contributions to Jazz.
Best regards,
/s/ Heather P.
McGaughey                                                                        
Heather McGaughey
Senior Vice President, Human Resources


Encl.: Amended and Restated Schedule 3 to Employment Agreement







--------------------------------------------------------------------------------





AMENDED AND RESTATED SCHEDULE 3


to Employment Agreement for Iain McGill


Effective Date: 15 May 2016


1.
Covered Termination: The Executive will be eligible for the severance benefits
(the “Severance Benefits”) set forth in this Amended and Restated Schedule 3
(the “Schedule”) in the event of a Covered Termination which is effective on or
within twelve (12) months following a Change in Control, subject to the
requirements set forth in this Schedule.



2.
Severance Benefits: The Severance Benefits will consist of a cash severance
payment and payments for continued health care insurance coverage, as follows:



a.
Cash Severance Benefits: A lump sum cash severance payment will be paid to the
Executive in an amount equal to the sum of the following three components (the
“Severance Payment”): (1) Executive’s Final Basic Salary multiplied by 150%; (2)
the product of the Final Basic Salary multiplied by the Bonus Percentage
multiplied by 150%; and (3) the product of the Final Basic Salary multiplied by
the Bonus Percentage multiplied by the Bonus Multiplier. Notwithstanding the
foregoing, to the extent applicable, the Severance Payment shall be reduced by
any amounts paid to Executive (i) for performance for the calendar year in which
the Covered Termination occurs under any bonus plan maintained by the Company or
an Affiliate (which shall not include any one-time or extraordinary bonus
payments provided outside of a plan for performance); (ii) during any period of
garden leave immediately preceding the Covered Termination, (iii) qualifying as
pay-in-lieu of notice, or (iv) any other severance benefits whether contractual
or statutory (including but not limited to any statutory redundancy pay) or
other similar benefits payable to the Executive in connection with the
Executive’s termination of employment. The Severance Payment shall be paid to
the Executive in a single lump sum payment on the sixtieth (60th) day following
the date of the Covered Termination.



By way of example, if the effective date of the Covered Termination is 30 June,
Executive’s Final Basic Salary is £100,000, and his target bonus is 40% of basic
salary (and Executive has not received any higher annual bonus (i) in either of
the last two calendar years prior to the Covered Termination, or (ii) in either
of the





--------------------------------------------------------------------------------





last two calendar years prior to the Change in Control), the Severance Payment
shall be calculated as follows:


(1)    £100,000 x 150% (1.5) = £150,000
(2)    £100,000 x bonus percentage (.4) x 150% (1.5) = £60,000
(3)    £100,000 x bonus percentage (.4) x 6/12 = £20,000


Total Severance Payment: £150,000 + £60,000 + £20,000 = £230,000


b.
Health Continuation Coverage Benefits: To the extent that Executive elects
continued private health insurance coverage following the Covered Termination at
a level equivalent to the private health insurance coverage available to
Executive during his employment, the Employer shall pay the applicable premiums
(inclusive of premiums for the Executive’s participating dependents, if any) for
such plan coverage for a period of eighteen (18) months following the date of
the Covered Termination (or such earlier date if the Executive dies, if
Executive and/or his dependents are no longer eligible for coverage, or if
Executive obtains new employment which includes eligibility for health plan
coverage). The provision of these benefits is subject to health insurance
coverage being obtained on normal terms and subject to medical and other
underwriting requirements and other terms and conditions. The Executive shall be
required to notify the Employer immediately if the Executive becomes covered by
a health insurance plan of a subsequent employer or if the Executive or his
participating dependents otherwise cease to be eligible for coverage during the
period provided above. Upon the conclusion of such period of insurance premium
payments made by the Employer, the Executive will be responsible for the entire
payment of premiums.



3.
Certain Definitions:



a.
“Affiliate” means any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the United States Securities Act of 1933, as amended.



b.
“Basic Salary” means Executive’s annual base pay (excluding incentive pay,
premium pay, commissions, overtime, bonuses and other forms of variable
compensation).



c.
“Board” means the Board of Directors of the Company.








--------------------------------------------------------------------------------





d.
“Bonus Multiplier” means the quotient obtained by dividing the number of full
months that the Executive is employed by the Company or an Affiliate in the year
of a Covered Termination by twelve (12).



e.
“Bonus Percentage” means the greater of (i) the highest amount of any annual
bonus paid to the Executive by the Company or an Affiliate for (x) either of the
last two (2) calendar years prior to the date of the Executive’s Covered
Termination or (y) either of the last two (2) calendar years prior to the Change
in Control, in each case expressed as a percentage of Executive’s annual basic
salary paid in the applicable year; or (ii) the higher of the Executive’s target
bonus for (x) the calendar year in which the Executive’s Covered Termination
occurs or (y) the calendar year in which the Change in Control occurs, in each
case expressed as a percentage of Executive’s annual basic salary paid in the
applicable year.



f.
“Cause” means the occurrence of any one or more of the following:



(i)
the Executive’s unauthorised use or disclosure of the confidential information
or trade secrets of the Company or its Affiliates which use or disclosure causes
material harm to the Company or an Affiliate;

(ii)
the Executive’s material breach of any written agreement between the Executive
and the Company or an Affiliate, or the Executive’s material violation of any
statutory duty owed to the Company or an Affiliate, in either case which remains
uncured for ten (10) business days after receiving written notification of the
breach or violation from the Board or its designee;

(iii)
the Executive’s material failure to comply with the written policies or rules of
the Company or an Affiliate which remains uncured for ten (10) business days
after receiving written notification of the breach from the Board or its
designee;

(iv)
the Executive’s conviction of, or plea of “guilty” or “no contest” to, any crime
involving fraud, dishonesty, or moral turpitude under the laws of any United
States, England and Wales, federal, state, or local authority, or any foreign
governmental authority;

(v)
the Executive’s gross misconduct, including but not limited to an attempted or
actual commission of, participation or cooperation in, fraud or act of
dishonesty against the Company or an Affiliate;






--------------------------------------------------------------------------------





(vi)
the Executive’s continuing failure to perform assigned duties after receiving
written notification of the failure from the Board or its designee;

(vii)
the Executive’s failure to reasonably cooperate in good faith with a
governmental or internal investigation of the Company, or any of its Affiliates,
directors, officers, or employees, if the Board or its designee has requested
the Executive’s cooperation; or

(viii)
any action of Executive warranting summary dismissal or termination without
prior notice under Executive’s employment agreement as in effect on the Covered
Termination (as applicable, the “Employment Agreement”) or under applicable
employment laws.



g.
“Change in Control” means “Change in Control” as defined in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (“Executive CIC Plan”).



h.
“Companies Act” means the Companies Act 2014 of Ireland, together with all
statutory modifications and re-enactments thereof and all statutes and statutory
instruments which are to be read as one with, or construed or read together as
one with, the aforementioned enactments and every statutory modification and
re-enactment thereof for the time being in force.



i.
“Company” means “Company” as defined in the Executive CIC Plan.



j.
“Constructive Termination” means a resignation of employment by Executive after
an action or event which constitutes Good Reason is undertaken by the Company or
an Affiliate, or otherwise occurs, provided such action or event is not agreed
to by Executive in writing; provided, however, that in order for Executive’s
resignation to constitute a Constructive Termination, Executive must (i) provide
written notice to the Company’s General Counsel within thirty (30) days after
the first occurrence of the action or event giving rise to Good Reason setting
forth the basis for such resignation, (ii) allow the Company at least thirty
(30) days from receipt of such written notice to cure such action or event, and
(iii) if such action or event is not reasonably cured within such period, resign
from all positions Executive then holds with the Company and any Affiliate
effective not later than ninety (90) days after the expiration of the cure
period.








--------------------------------------------------------------------------------





k.
“Covered Termination” means either (i) an Involuntary Termination Without Cause,
or (ii) a Constructive Termination, in each case effective upon or within twelve
(12) months following a Change in Control.



l.
“Disability” means Executive’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months, and shall
be reasonably determined by the Board or its designee on the basis of such
medical evidence as the Board or its designee deems warranted under the
circumstances.



m.
“Employer” means the entity which employs Executive.



n.
“Executive” means Iain McGill (referenced as the “Employee” in the Employment
Agreement).

o.



p.
“Final Basic Salary” means the higher of Executive’s Basic Salary in effect (x)
on the date of his Covered Termination (without giving effect to any reduction
in Basic Salary that would constitute Good Reason for Constructive Termination)
or (y) immediately prior to the Change in Control; provided, however, that if
the Executive has, during the twelve (12) months prior to the date of his
Covered Termination or the Change in Control, as applicable, taken a voluntary
pay reduction, then Executive’s Final Basic Salary will be determined without
regard to such voluntary pay reduction.



q.
“Good Reason” means the occurrence of any one or more of the following actions
or events without Executive’s written consent:



i.
one or more reductions in Executive’s Basic Salary that results in a total
reduction in Executive’s Basic Salary, as in effect immediately prior to the
Change in Control or any higher Basic Salary in effect following the Change in
Control, by more than ten percent (10%);

ii.
a relocation of Executive’s principal place of employment that increases
Executive’s one-way commute by more than thirty-five (35) miles;






--------------------------------------------------------------------------------





iii.
a substantial reduction in Executive’s authority, duties, or responsibilities
(and not simply a change in reporting relationships) as in effect immediately
prior to the effective date of the Change in Control; provided that, if (i)
Executive continues to hold the same position but the size of Executive’s
employing entity (or the business unit to which Executive is assigned) has
decreased significantly or (ii) neither the Company nor the Employer continues
to be a publicly traded corporation, Executive’s authority, duties and
responsibilities will be considered to be substantially reduced; or

iv.
a reduction in the Executive’s title.



r.
“Involuntary Termination Without Cause” means a termination by the Company or an
Affiliate of Executive’s employment relationship for any reason other than for
Cause. For purposes of the foregoing and this Schedule, a termination of
employment due to Executive’s death or Disability shall constitute an
Involuntary Termination Without Cause.



4.
Additional Terms: The following additional terms shall apply:



a.
Release and Other Requirements for Receipt of Severance Benefits: In order to be
eligible to receive, and prior to receipt of, any of the Severance Benefits, the
Executive must execute a general waiver and release and return such release to
the Company within the time period specified therein, but in no event more than
forty-five (45) days following the date of the Covered Termination, and such
release must become effective in accordance with its terms but in all cases not
later than the sixtieth (60th) day following the Covered Termination. No release
shall require the Executive to forego any unpaid salary, any accrued but unpaid
vacation pay, or any vested or earned benefits payable pursuant to the
Executive’s Employment Agreement or by law. The Company, in its sole discretion,
may modify the form of the required release to comply with applicable law and
shall determine the form of the required release. In addition to such release,
Executive also must return all property of the Company or an Affiliate which
Executive has in his possession or control.



b.
Mitigation: The Executive shall not be required to mitigate damages as a
condition of the Severance Benefits by seeking other employment or otherwise.






--------------------------------------------------------------------------------





Similarly, no amount of the Severance Benefits shall be reduced by any
compensation earned by the Executive as a result of employment by another
employer or any retirement, death, or disability benefits received by such
Executive (or his estate) after the date of the Executive’s termination of
employment with the Company or an Affiliate, except for Severance Benefits
relating to payments for health continuation coverage as provided above.


c.
Tax Withholding, Contributions: All payments under this Schedule will be subject
to all applicable deductions and withholdings of Executive’s employer,
including, without limitation, all obligations to withhold or make deductions
for federal, state and local income and employment taxes, as well as national
contributions and other required deductions or withholdings which are required
pursuant to the terms of the Executive's employment or by law, or which are
provided for in the Executive's Employment Agreement and/or this Schedule
(including for the avoidance of doubt deductions for income tax and national
insurance contributions required under English law).



d.
Application of Section 252 and 253 of the Companies Act: This Schedule is
entered into for the benefit of Executive in the ordinary course of his
employment. It is not intended to provide for any payment by way of compensation
for loss of office or consideration for or in connection with the retirement
from office of a director of the Company in connection with the transfer of the
whole or any part of the undertaking or property of the Company within the
meaning of Section 252 of the Companies Act nor to provide for a payment giving
rise to a duty of a director of the Company pursuant to Section 253 of the
Companies Act.



Jazz Pharmaceuticals UK Ltd
 
Executive
 
 
 
 
 
 
 
 
 
 
/s/ Bridget O'Brien
 
/s/ Iain McGill
Bridget O'Brien
 
Iain McGill
Director
 
Senior Vice President, Europe & ROW
 
 
 
 
 
Date:
3 May 16
 
Date:
4th May 2016
 
 
 
 
 
 
 
 
 
 











 







